DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8, 24, 27, 29 - 31, 37 - 41, 43 and 47 are objected to because of the following informalities:  
Claim 8 is objected to because the word “first” should be inserted before the word “chamber” in line 3 in order to ensure clear antecedent basis. 
Claims 24, 27, 29 - 31, 37 - 41, 43 and 47 are objected to because the phrase “in which” in line 1 of each claim draws the antecedent basis for each claim into question. For example, the respective method or apparatus of each claim has not been set forth as being one “in which” the claimed conditions/steps/features are met. Examiner suggests amending each of claims 24, 27, 29 - 31, 37 - 41, 43 and 47 to replace “in which” with “further comprising” or “wherein,” as appropriate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 - 10 and 20 - 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because there is insufficient antecedent basis for “the skin in the first chamber” in line 4. The skin has not been set forth as being “in the first chamber.” Examiner suggests amending the claim to clarify that the changes in air pressure result in a volume of the skin being drawn into the first chamber (using applicant’s choice of terminology), if this is what is intended. 
Claim 8 is indefinite because there is unclear antecedent basis for “changes in the air pressure in the first chamber” in lines 5 - 6. It is unclear if these are the “changes in the air pressure in the chamber” recited in line 3 or some other changes. For the purposes of examination, the limitation will be interpreted as intending to refer to “the” changes. 
Claim 9 is indefinite because there is insufficient antecedent basis for “the air pressure in both the first and second chambers.” The air pressure has not been set forth as being “in both the first and second chambers.” Examiner suggests amending the claim to clarify that the air pressure is an air pressure that is common to/shared amongst the first and second chambers (using applicant’s choice of terminology), if this is what is intended. 
Claim 20 is indefinite because there is unclear antecedent basis for “an air pressure in the first and second chambers” in line 7. It is unclear if this is the “common 
Claim 20 is further indefinite because there is insufficient antecedent basis for “the skin in the first chamber” in the second to last line. The skin has not been set forth as being “in the first chamber.” Examiner suggests amending the claim to clarify that the claimed apparatus is configured to use the changes in air pressure to cause a volume of the skin to be drawn into the first chamber (using applicant’s choice of terminology), if this is what is intended. 
Claim 21 is indefinite because there is insufficient antecedent basis for “the volume in the second chamber.” The volume has not been set forth as being “in the second chamber,” but has instead been set forth as a volume that is ‘had’ by the second chamber. Examiner suggests amending the claim to recite “the volume [[in]] of the second chamber,” if this is what is intended. 
Claim 22 is indefinite because there is unclear antecedent basis for “the air pressure” in line 3. It is unclear if this is the “air pressure” recited in claim 8 or one of the different air pressures recited in line 2 of claim 22. In addition, it is unclear what is being referred to by “the volume of the skin in the first chamber” in lines 1 and 3. It is unclear if this is the “the volume of the skin in the first chamber” recited in claim 8 or if the claim intends to refer to plurality of volumes of skin that would be in the first chamber due to the claimed calibration process. Examiner interprets the claim as intending the latter. Examiner suggests amending the claim, using applicant’s choice of terminology, to 
Claim 23 is indefinite because it is unclear how “estimating the volume of the skin in the first chamber” relates to the “making a plurality of measurements of a volume of the skin in the first chamber” recited in claim 8. It is unclear if the ‘estimate’ in claim 23 is one of the ‘measurements’ of claim 8 or is required in addition to the ‘measurements’ of claim 8. For the purposes of examination, the claim will be interpreted as intending the former. 
Claim 23 is further indefinite because there is unclear antecedent basis for “an air pressure in the first chamber” and “a volume of skin in the first chamber.” It is unclear if these are the previously recited air pressure and volume (respectively) or if the claim is attempting to refer to another air pressure and volume (respectively) that have not been previously recited. Examiner suggests either referring to “the air pressure” and “the volume” or clearly setting forth another air pressure and volume, for example, using ordinal numbering. 
Claim 24 is indefinite because there is insufficient antecedent basis for “the air pressure in both the first chamber and the second chamber.” The air pressure has not been set forth as being “in both the first chamber and the second chamber.” Examiner suggests amending the claim to clarify that the air pressure is an air pressure that is common to/shared amongst the first and second chambers (using applicant’s choice of terminology), if this is what is intended. 

Claim 25 is indefinite because it is unclear how “determining the volume of the skin in the first chamber based on the volume of the air in the first chamber” relates to the step of “making a plurality of measurements of a volume of the skin in the first chamber,” as recited in claim 8. It is unclear if these are different steps (i.e., the claim requires the “determining the volume of the skin in the first chamber” in addition to the ‘measurements of skin volume’) or if claim 25 attempts to modify the manner in which the measurements of claim 8 are made. For the purposes of examination the claim will be interpreted as intending the latter. 
 Claim 27 is indefinite because there is insufficient antecedent basis for “the air pressure in both the first chamber and the second chamber.” The air pressure has not been set forth as being “in both the first chamber and the second chamber.” Examiner suggests amending the claim to clarify that the air pressure is an air pressure that is common to/shared amongst the first and second chambers (using applicant’s choice of terminology), if this is what is intended. 

Claim 31 is further indefinite because it is unclear how “estimating the volume of the skin in the stretched state in the first chamber based on the first and second measurements of the air pressure in the first and second chambers” relates to the step of “making a plurality of measurements of a volume of the skin in the first chamber,” as recited in claim 8. It is unclear if these are different steps (i.e., the claim requires the ‘estimating the volume’ in addition to the ‘measurements of skin volume’) or if claim 31 attempts to modify the manner in which the measurements of claim 8 are made. For the purposes of examination the claim will be interpreted as intending the latter. 
Claim 38 is indefinite because it is unclear how “the apparatus is configured” (line 1) to cause the functions recited in the body of the claim. The apparatus has not been set forth as comprising any structural components that are physically capable of causing the functions recited in the body of the claim. Examiner suggests amending the claim to recite what physical structure (e.g., a controller) is configured to cause the apparatus to perform the claimed functions. 
Claim 40 is indefinite because there is insufficient antecedent basis for “the measurements of the volume of the skin in the first chamber.”

Claim 41 is indefinite because it is unclear how “the apparatus is configured” (line 1) to cause the functions recited in the body of the claim. The apparatus has not been set forth as comprising any structural components that are physically capable of causing the functions recited in the body of the claim. Examiner suggests amending the claim to recite what physical structure (e.g., a controller) is configured to cause the apparatus to perform the claimed functions. 
Claim 41 is further indefinite because there is insufficient antecedent basis for “the plurality of measurements” in line 2.
Claim 44 is indefinite because there is insufficient antecedent basis for “the atmosphere.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 20 - 21 and 36 - 47 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating 
Claim 20 reads on a human organism because the claim recites “a volume of skin in the chamber” in the last line, thereby positively requiring “skin in the chamber” as a structural feature of the claimed apparatus. Examiner suggests amending the claim to clarify that the claimed apparatus is configured to cause a volume of the skin to be drawn into the first chamber, and that the data processor is configured to determine a change in the volume of the skin based on measurements of the air pressure by the pressure sensor. Applicant is advised that other amendments that avoid recitation of a positive requirement of “skin in the chamber” as a structural feature of the claimed apparatus would also potentially be acceptable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 8 - 10, 23 - 25, 29 - 31, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vanin et al. (EP 0255809, hereinafter “Vanin”)

Regarding claim 8, Vanin shows a method comprising: 
varying an air pressure (page 2, col. 1, lines 31 - 40; “suction is performed by means of the syringe 4 creating thus negative pressure in the interior of the cup 1,” page 2, col. 1, line 58 - col. 2, line 9, and figure; claim 1) a in a first chamber (interior of suction cup 1) positioned adjacent to a skin (“skin to be subjected to an elasticity measurement,” page 2, col. 1, lines 58 - 60), the first chamber defining an opening (open end of suction cup 1, figure) that exposes the skin to changes in the air pressure in the chamber; 
making a plurality of measurements (page 2, col. 1, lines 31 - 40; “reading … proportional to the temporary deformation, shaped as a bulge” and “value … proportional to the permanent deformation of the skin,” page 2, col. 2, lines 10 - 20; claim 1) of a volume (i.e., the “deformation”, which is “shaped as a bulge”) of the skin in the first chamber over a period of time as the volume of the skin in the first chamber changes in response to changes in the air pressure in the first chamber; and 
outputting the measurements (examiner maps the display of the stroke value relative to the graduated scale, col. 2, lines 6 - 20 and claim 2, to the claimed “outputting” step).

Regarding claim 9, Vanin discloses the claimed invention substantially as noted above. Vanin further shows varying a volume of a second chamber (interior of syringe 4, page 2, col. 1, line 52 - col. 2, line 20, claims 1 - 2, figure) that is coupled to the first chamber to cause the air pressure in both the first and second chambers to vary over the period of time.

Regarding claim 10, Vanin discloses the claimed invention substantially as noted above. Vanin further shows that making a plurality of measurements of a volume of the skin in the first chamber comprises making a plurality of measurements of the air pressure (reading the dial of pressure gauge 3, page 2, col. 1, line 58 - col. 2, line 9, and figure; claim 3: “pressure measurement instrument is a precision pressure gauge”) in the first and second chambers over the period of time as the air pressure changes in response to the variations in the volume of the second chamber, and determining the volume of the skin in the first chamber based on the measurements of the air pressure (“the deformation of the skin in correspondence with that value is measured, i.e. the permanent deformation,” page 2, col. 1, lines 31 - 40; “the permanent deformation of the skin,” page 2, col. 2, lines 10 - 20; claim 1).

Regarding claim 23, Vanin discloses the claimed invention substantially as noted above. Vanin further shows estimating the volume of the skin in the first chamber based on a mapping between an air pressure in the first chamber and the volume of skin in the first chamber (“returning the negative pressure to the zero value, the deformation of the skin in correspondence with that value is measured, i.e. the permanent deformation,” page 2, col. 1, lines 31 - 40. Examiner maps the “correspondence” to the claimed “mapping”). 

Regarding claim 24, Vanin discloses the claimed invention substantially as noted above. Vanin further shows that a second chamber (interior of syringe 4, page 2, col. 1, line 52 - col. 2, line 20, claims 1 - 2, figure) is coupled to the first chamber, and the method comprises: 
making a first measurement of the air pressure in both the first chamber and the second chamber when the second chamber has a first volume (using the syringe to create a negative pressure “… the value of which suitably predetermined, for instance 10 mm Hg., is read on the dial of the pressure gauge 3,” page 2, col. 1, line 58 - col. 2, line 9);
varying the volume of the second chamber from the first volume to a second volume (“[t]hen the plunger of the syringe 4 is pushed towards the starting position until …,” page 2, col. 2, lines 10 - 20);
making a second measurement of the air pressure in both the first chamber and the second chamber when the second chamber has the second volume (“… until on the pressure gauge 3 a zero value of negative pressure is read,” page 2, col. 2, lines 10 - 20);
and determining the volume of the air in the first chamber based on the first and second measurements of the air pressure (claim 1: “detect the volume of the possible residue of sucked air, which is proportional to the permanent deformation of the skin”).

Regarding claim 25, Vanin discloses the claimed invention substantially as noted above. Vanin further shows determining the volume of the skin in the first chamber based on the volume of the air in the first chamber (“permanent deformation,” page 2, col. 1, lines 31 - 40; page 2, col. 2, lines 10 - 20; claim 1: “detect the volume of the possible residue of sucked air, which is proportional to the permanent deformation of the skin”).

Regarding claim 29, Vanin discloses the claimed invention substantially as noted above. Vanin further shows that varying the volume of the second chamber comprises driving a piston or plunger in and out of the second chamber (“creating in the extraction stroke of its plunger a predetermined negative pressure within the suction cup 1,” page 2, col. 1, line 51 - col. 2, line 20, and figure; claim 2: “plunger-type suction means”).

Regarding claim 30, Vanin discloses the claimed invention substantially as noted above. Vanin further shows that driving the piston or plunger in and out of the second chamber comprises driving the piston or plunger in and out of the second chamber in an oscillating fashion (“the plunger of the syringe 4 is pushed towards the starting position, page 2, col. 2, lines 13 - 14; claim 1: “bringing said suction means back towards the start position”). 

Regarding claim 31, Vanin discloses the claimed invention substantially as noted above. Vanin further shows that a second chamber (interior of syringe 4, page 2, col. 1, line 52 - col. 2, line 20, claims 1 - 2, figure) is coupled to the first chamber, the method comprising: 
reducing the air pressure in the first chamber to cause the skin to reach a stretched state and enter the first chamber (“negative pressure is created in an area of the skin,” page 2, col. 1, lines 31 - 40; page 2, col. 2, lines 10 - 20), causing the volume in the first chamber to decrease; 
varying a volume of the second chamber to cause the air pressure in both the first and second chambers to vary (using the syringe to create a negative pressure,  page 2, col. 1, line 58 - col. 2, line 9); 
making a first measurement of the air pressure in the first and second chambers when the second chamber has a first volume (negative pressure “… the value of which suitably predetermined, for instance 10 mm Hg., is read on the dial of the pressure gauge 3,” page 2, col. 1, line 58 - col. 2, line 9);; 
making a second measurement of the air pressure in the first and second chambers when the second chamber has a second volume (“[t]hen the plunger of the syringe 4 is pushed towards the starting position until on the pressure gauge 3 a zero value of negative pressure is read,” page 2, col. 2, lines 10 - 20); and 
estimating the volume of the skin in the stretched state in the first chamber based on the first and second measurements of the air pressure in the first and second chambers (“the deformation of the skin in correspondence with that value is measured, i.e. the permanent deformation,” page 2, col. 1, lines 31 - 40; “the permanent deformation of the skin,” page 2, col. 2, lines 10 - 20; claim 1).

Regarding claim 35, Vanin discloses the claimed invention substantially as noted above. Vanin further shows forming an air-tight coupling between the skin and a rim surrounding the opening (“obtaining the required sealing,” page 2, col. 1, line 58 - col. 2, line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanin in view of Dobrev (“Use of Cutometer to assess epidermal hydration.” Skin Res Technol. 2000 Nov; 6(4):239-244, abstract, of record).
Regarding claims 26 and 34, Vanin discloses the invention substantially as noted above. Further, the measurements provided by Vanin are measurements of elasticity (title, elasticity measurement: page 2, col. 1, lines 5, 26, and 60; claim 1). 
Vanin fails to show providing an indication of a likelihood of dehydration of a person or an animal based on the elasticity measurements.
Dobrev 2000 discloses the use of a Cutometer to assess epidermal hydration. Dobrev 2000 teaches providing an indication of a likelihood of dehydration of a person based on elasticity (inter alia, title; hydration of the skin significantly increased the values of capacitance and all rheological parameters, with delayed distension (Uv) and viscoelastic-to-elastic ratio (Uv/Ue) being the most sensitive Cutometer parameters, Results; “non-invasive measurements of skin elasticity are appropriate for an objective and quantitative evaluation of the complex effect of different dermatological and cosmetic products on skin mechanics and hydration,” Conclusion).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Vanin’s invention to include providing an indication of a likelihood of dehydration of a person based on the elasticity, as taught by Dobrev, in order to objectively and quantitatively evaluate the complex effect of different dermatological and cosmetic products on skin mechanics and hydration, as discussed by Dobrev (Conclusion).

Allowable Subject Matter


Claims 22, 27 - 28, and 32 - 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Vanin is considered to be the closest prior art. 
With regards to claim 20, Vanin shows an apparatus (figure) for measuring a characteristic of a skin, the apparatus comprising: 
a first chamber (interior of suction cup 1, figure) to be positioned adjacent to a skin (“skin to be subjected to an elasticity measurement,” page 2, col. 1, lines 58 - 60),, the first chamber defining an opening (open end of suction cup 1, figure) that exposes the skin to changes in an air pressure in the first chamber; 
a second chamber (interior of syringe 4, page 2, col. 1, line 52 - col. 2, line 20, claims 1 - 2, figure) having an adjustable volume and being coupled to the first chamber, the first and second chambers having a common air pressure; and 
(pressure gauge 3, fig. 1).

Vanin fails to show a pump to reduce an air pressure in the first and second chambers, and a data processor to determine a change in a volume of the skin in the first chamber based on measurements of the air pressure by the pressure sensor.
Bazin et al. (US 4,976,272) disclose measuring skin elasticity. Bazin et al. teach a pump to reduce air pressure (“pump 17 is turned on, which creates a negative pressure, in particular in the grooves 8 and 9, by the suction of air through the passages 11 and 12 and through the internal conduit system 13 of the sensor and through the tube 15,” col. 3, line 67 - col. 4, line 3). However, the reduction of air pressure is not “in the first and second chambers,” as recited in claim 20. For example, Bazin et al. do not teach a “second chamber having an adjustable volume and being coupled to the first chamber, the first and second chambers having a common air pressure,” nor do Bazin et al. suggest the use of the disclosed pump with such a “second chamber.”
Moreover, Vanin’s invention functions by using the syringe to reduce the air pressure in the first and second chambers (“suction is performed by means of the syringe 4 creating thus negative pressure in the interior of the cup 1,” page 2, col. 1, line 58 - col. 2, line 9, and figure; claim 1). Examiner finds no reason either in the prior art or in knowledge generally available to those in the art, to modify the invention of Vanin to include a pump to perform the function of reducing the air pressure in the first and second chambers, as this function is already performed by Vanin’s syringe. Such modification is therefore not found to be obvious. 

For these reasons, instant claim 20 and all claims depending therefrom are determined to be directed towards allowable subject matter.
With regards to claim 22, the prior art does not teach or reasonably suggest “implementing a calibration process that includes measuring the volume of the skin in the first chamber at different air pressures, and generating a mapping between the air pressure and the volume of the skin in the first chamber.”
With regards to claims 27 - 28, the prior art does not teach or reasonably suggest that “each of the plurality of measurements of the volume of the skin in the first chamber comprises” the steps of claim 27.
With regards to claims 32 - 33, the prior art does not teach or reasonably suggest “during a period of time that the skin changes from the stretched state to a normal state, varying the volume of the second chamber to cause the air pressure in both the first and second chambers to vary over the period of time, measuring the air pressure in the first and second chambers during the period of time, and estimating changes in the volume of the skin in the first chamber over the period of time based on the measurements of the air pressure in the first and second chambers during the period of time,” as required by claim 32.

Conclusion
Bazin et al. (US 4,976,272) is deemed pertinent for reasons discussed in the statement of reasons for the indication of allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AMELIE R DAVIS/Primary Examiner, Art Unit 3793